In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00242-CV

LARRY J. REYNOLDS, Appellant                §   On Appeal from the 48th District Court

                                            §   of Tarrant County (048-315357-20)

V.                                          §   March 3, 2022

MBRV I, LLC AND MBRV II, LLC,               §   Memorandum Opinion by Justice Womack
Appellees

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed, and appellees’ request for appellate sanctions is denied.

      It is further ordered that appellant Larry J. Reynolds shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS



                                         By /s/ Dana Womack
                                            Justice Dana Womack